Opinion filed February 9, 2006












 








 




Opinion filed February 9, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00406-CR 
 
                                                    __________
 
                                RAYMOND GLYNN REED, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 142nd District Court
 
                                                        Midland
County, Texas
 
                                                Trial
Court Cause No. CR-17,708
 

 
                                                                   O
P I N I O N
This is an appeal
from an order denying Raymond Glynn Reed=s motion for forensic DNA testing pursuant to Tex. Code Crim. Proc. Ann. art. 64.01
(Vernon Supp. 2005).  We dismiss the
appeal for want of jurisdiction.




The record before
this court reflects that the trial court signed the order on November 7, 2005,
and that appellant filed his pro se notice of appeal on December 13, 2005,
thirty-six days after the date the order was signed.  Therefore, this notice of appeal is not
timely pursuant to Tex. R. App. P. 26.2(a).  On January
24, 2006, appellant=s counsel filed a motion to consider the notice of
appeal timely.  This motion is not timely
pursuant to Tex. R. App. P. 26.3.
After the clerk=s record was received, the clerk of this court wrote
the parties on December 20, 2005, and on January 11, 2006, advising the parties
that it appeared an appeal had not been timely perfected and requesting that
appellant respond showing grounds for continuing the appeal.  The clerk noted in both letters that, if the
notice of appeal was timely mailed pursuant to Tex. R. App. P. 9.2(b), appellant should establish that timely
mailing in a motion.
Attached to
appellant=s motion to consider the notice of appeal timely is
a copy of a handwritten letter addressed to this court stating that the notice
of appeal was timely mailed to counsel. 
However, the motion does not establish that the notice of appeal was
sent by United States Mail to the clerk of the trial court in a properly
addressed and stamped envelope deposited on or before the last day of
filing.  Rule 9.2(b)(1), (2).
Absent a timely notice of appeal or compliance
with Rule 26.3, this court lacks jurisdiction to entertain an appeal.  Slaton v. State, 981 S.W.2d 208 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v.
State, 744 S.W.2d 96 (Tex. Crim. App. 1988). 
Therefore, the motion is overruled and the appeal
is dismissed.
 
PER CURIAM
 
February 9, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.